Exhibit 10.25

 

 



TERMINATION AGREEMENT

 

This Termination Agreement (the “Termination Agreement”) is made and entered
into as of this August [31], 2015, by and between:

 

1.            SÃO MARTINHO S.A., Brazilian corporation, headquartered at Fazenda
São Martinho, in the City of Pradópolis, State of São Paulo, enrolled with the
Brazilian Taxpayer’s Registry (CNPJ/MF) under nº , herein represented in
accordance with its By-laws (hereinafter referred to as “SMSA”);

 

2.            AMYRIS BRASIL LTDA., Brazilian limited company, headquartered at
Rua James Clerk Maxwell, 315, Techno Park, in the City of Campinas, State of São
Paulo, Brazil, enrolled with CNPJ/MF under nº , herein represented in accordance
with its By-laws (hereinafter individually referred to as “Amyris Brasil”);

 

3.            AMYRIS INC., a company duly organized and existing in accordance
with the laws of the State of Delaware, United States of America, with its
principal place of business at 5885 Hollis Street, Suite 100, Emeryville, State
of California, herein represented in accordance with its By-Laws  (hereinafter
individually referred to as “ABI” and jointly with Amyris Brasil “Amyris”); and

 

4.            SMA INDÚSTRIA QUÍMICA S.A., a Brazilian corporation, headquartered
at Fazenda São Martinho, s/n, in the City of Pradópolis, State of São Paulo,
enrolled with CNPJ/MF under nº , herein represented in accordance with its
By-Laws (“Company”).

 

(SMSA, Amyris and the Company jointly referred to as “Parties” and, individually
and generally referred to as “Party”)

 

RECITALS

 

WHEREAS, SMSA and Amyris agreed to form a JV to construct and operate the first
manufacturing facility site in Brazil for the production of renewable products
using Amyris technology;

 

WHEREAS to carry out the objective of the JV, the Parties and ABI agreed to form
and organize the Company;

 

WHEREAS, in light of the JV, the Parties have entered into the JV Agreements (as
defined below);

 

WHEREAS the Company is still non-operational and the Parties have not reached an
agreement with respect to the viability of the JV; and

 

WHEREAS due to termination of the JV, the Parties wish to terminate all JV
Agreements (as defined below).

 



 

 

NOW, THEREFORE, in consideration of the respective covenants and agreements set
forth herein, the Parties hereto agree as follows:

 

1. Definitions. The following terms shall have the following meanings when used
in this Agreement.

 

“ABI” shall have the meaning set forth in the Preamble. “Amyris” shall have the
meaning set forth in the Preamble. “Amyris Brasil” shall have the meaning set
forth in the Preamble. “Company” shall have the meaning set forth in the
Preamble. “First Amendment to the JVA” shall have the meaning set forth in the
Preamble. “Individual Offtake” shall mean the Individual Offtake Agreement
entered by and between Amyris Brasil and the Company on February 25, 2011,
through which Amyris Brasil undertook to purchase from the Company a specific
quantity of JV Products. “JVA” shall have the meaning set forth in the Preamble.
“JV Agreements” shall mean the following agreements: (i) JVA; (ii) First
Amendment to the JVA; (iii) Shareholders Agreement; (iv) Syrup Supply; (v)
Master Offtake; and (vi) Individual Offtake. “Master Offtake” shall mean the
Master Offtake Agreement entered by and between Amyris Brasil and the Company on
February 25, 2011, which governed (i) the distribution and marketing of the JV
Products by Amyris Brasil and/or any of its Affiliates; and (ii) the purchase by
Amyris Brasil of JV Products from the Company in quantities to be agreed in the
Individual Offtake Agreements. “Shareholders Agreement” shall mean the
Shareholders Agreement entered by and between SMSA, Amyris Brasil and the
Company on April 14, 2010, which governed SMSA’s and Amyris
Brasil”s  relationship as shareholders of the Company. “SPA” shall mean the
Share Purchase and Sale Agreement entered by and between the Parties on the date
hereof, which regulates the sale by SMSA to Amyris Brasil of its equity
participation held in the Company. “Syrup Supply” shall mean the Sugar Cane
Syrup Supply Agreement entered by and between SMSA and

 

 

 



  the Company on February 25, 2011, through which it was agreed the supply by
SMSA of sugar cane syrup to the Company. “Termination Agreement” shall mean this
Termination Agreement.

 

1.1.        Capitalized terms not defined herein shall have the meaning ascribed
to them in the JVA and/or the SPA, as applicable.

 

2. Termination of the JV Agreements. The Parties hereby agree to terminate the
JV Agreements, without penalty to either Party.

 

2.1. Notwithstanding the termination of the JV Agreements, the Parties
acknowledge and agree that the obligations that shall survive the termination of
the JVA and those set forth under the SPA which are related to or arise from the
JV Agreements (such as, without limiting, the obligation to transfer the
Company’s Assets within twelve (12) months as of the Closing Date, pursuant to
Section 6.1 of the SPA) shall remain in full force and effect.

 

2.2. Without prejudice of Section 2.1 above, the Parties hereby waive any rights
against each other, under the JV Agreements and mutually give the fullest, wide,
generally irrevocable release of all duties and obligations agreed under the JV
Agreements.

 

2.3. The Parties represent to have nothing to claim, in or out of court, or to
receive from each other, in any capacity, at any time and under any
circumstances, due to this Termination Agreement.

 

3. This Agreement shall become effective (i) on the date hereof, with respect to
the termination of the Syrup Supply, Individual Offtake and Master Offtake; and
(ii) on the Closing Date, with respect to the termination of the JVA, First
Amendment to the JVA and Shareholders Agreement.

 

4. The termination of the Shareholders’ Agreement shall be filed at the
headquarters of the Company, pursuant to article 118 of Law 6.404/76, as
amended. Amyris and the Company shall take all necessary measures to cancel in
the appropriate books and records of the Company the restrictions and/or other
obligations resulting from the Shareholders’ Agreement.

 

5. Governing Law and Disputes.

 

5.1 Governing Law. This Termination Agreement shall be governed by and construed
in accordance with the laws of the Federative Republic of Brazil.

 

5.2. Arbitration. The Parties undertake to endeavor best efforts to amicably
resolve by mutual negotiation any Dispute arising from or related to this
Termination Agreement and/or related thereto. In case such mutual agreement is
not reached, any Dispute will be referred to and exclusively and finally settled
by binding arbitration according to the Arbitration Rules of the Arbitration
Chamber, which rules are deemed to be incorporated by reference to this
Termination Agreement, except as such Arbitration Rules may be modified herein
or by mutual agreement by the Parties.

 



 

 

5.3. Arbitral Tribunal. The arbitration will be settled before an Arbitration
Panel. In the event the arbitrators fail to reach, within the 30-day period
mentioned above, a mutual understanding over the appointment of the president of
the Arbitration Panel, the president of the Arbitration Panel will be appointed
according to the rules of the Arbitration Chamber. In no event will any member
of the Arbitration Panel be a current or former employee, agent, officer or
director of any Party or any of their respective Affiliates.

 

5.4. Place of Arbitration. The seat of the arbitration shall be the City of São
Paulo, State of São Paulo, Brazil, where the arbitration award will be rendered.
Any acts may be practiced by the Parties, witnesses, expert witnesses and
Arbitration Panel in any place agreed upon by the Parties, regardless of the
seat of arbitration.

 

5.5. Language. The arbitration shall be conducted in Portuguese. Documentary
evidence in the arbitration proceedings may be submitted in English and
translation thereof will not be required.

 

5.6. Binding Nature. The arbitration award shall be final, unappealable and
binding on the Parties, their successors and assignees, who agree to comply with
it spontaneously and expressly, waive any form of appeal, except for the
scenarios set forth by the Brazilian Arbitration Law (i.e., such as article 30,
33, among others). If necessary, the arbitral award may be performed in any
court which has jurisdiction or authority over the Parties and their assets. The
decision will include the distribution of costs, including attorney’s fees and
reasonable expenses as the Arbitration Panel sees fit.

 

5.7. Fine for Breach of Arbitration. The Party which, without legal support,
frustrate or prevent the instatement of Arbitral Tribunal, whether by failing to
adopt necessary measures within proper time, or by forcing the other Party to
adopt the measures set forth in article 7 of the Arbitration Law, or yet, by
failing to comply with all the terms of the arbitration award, shall pay a
pecuniary fine equivalent to R$ 50,000.00 (fifty thousand reais) per day of
delay, applicable, as appropriate, from (a) the date on which the Arbitral
Tribunal should have been instated; or, yet, (b) the date designated for
compliance with the provisions of the arbitration award, without prejudice to
the determinations and penalties included in such award.

 

5.8. Costs. Unless otherwise ordered by the Arbitration Panel, each Party will
be responsible for its respective costs and expenses incurred as a result of the
arbitration (including reasonable attorney’s fees and expenses).

 

5.9. Exceptional Court Jurisdiction. The Parties are fully aware of all terms
and effects of the arbitration clause herein agreed upon. Without prejudice to
the validity of this arbitration clause, the Parties hereby elect the Judicial
District of the City of São Paulo, State of São Paulo, Brazil, to the exclusion
of any other courts, – if and when necessary for the sole purposes of: (a)
executing obligations that admit, forthwith, judicial execution; (b) obtaining
coercive or precautionary measures or procedures of a preventive, provisional or
permanent nature, so as to secure the arbitration to be commenced or already in
course between the Parties and/or to ensure the existence and efficacy of the
arbitration proceeding; or (c) obtaining measures of a mandatory and specific
nature. The Parties are entitled to directly apply for such measures before the
Judicial District of the City of São Paulo, State of São Paulo only if the
Arbitration Panel has not yet been established, in which case the Arbitration
Panel shall, upon its establishment, acquire

 



 

 

exclusive full and exclusive authority over such measures, including the
abilities to definitively revert any partial or final judicial decision already
granted over the disputed issues and to definitively rule over any request
pending of judicial decision. If, however, the Arbitration Panel has already
been established, the Parties shall request any such measures to the Arbitration
Panel, being entitled to directly resort to the Judicial District of the City of
São Paulo solely for the purposes of enforcing measures that have been granted
by the Arbitration Panel and not properly complied by the other Party. The
filing of any measure under this clause does not entail any waiver to the
arbitration clause or to the jurisdiction limits of the Arbitral Tribunal

 

5.10. Confidentiality. Any and all documents and/or information exchanged
between the Parties or with the Arbitration Panel will be confidential. Unless
otherwise expressly agreed in writing by the Parties or required by Law, the
Parties, their respective representatives and Affiliates, the witnesses, the
Arbitration Panel, the Arbitration Chamber and its secretariats shall undertake,
as a general principle, to keep confidential the existence, content and all
awards and decisions relating to the arbitration proceeding, together with all
the material used therein and created for the purposes thereof, as well as other
documents produced by the other Party during the arbitration proceeding which
are not otherwise in the public domain – except if and to the extent that such
disclosure is required from one of the Parties pursuant to Law.

 

6. General Provisions.

 

6.1. Notices. Any notices, claims, demands and other communications required or
permitted hereunder shall be made in writing, and shall be delivered by hand,
registered mail, courier email or fax or any other written form with
confirmation receipt, to the following addresses:

 

To SMSA: Copy thereof to be remitted to:

São Martinho S.A. 

Rua Geraldo Flausino Gomes, 61 

São Paulo - SP
Email:

 

Attn: Mr. Fabio Venturelli

Mr. Elias Eduardo R. Georges



 

L.O. Baptista, Schmidt, Valois, Miranda, Ferreira & Agel 

Av. Paulista, 1.294, 8º andar, Bela Vista 

01310-100, São Paulo, SP, Brazil 

Email:

 

Attn.: Daniela Zaitz Kolar 

Roberta Thompson 

 

To the Amyris: Copy thereof to be remitted to:

Amyris do Brasil Ltda.  

Rua James Clerk Maxwell, 315 

Techno Park – Campinas – SP - Brazil
Email: ;
Attn: Mr. Paulo Diniz and Eduardo Loosli

 

Amyris do Brasil Ltda.  

Rua James Clerk Maxwell, 315 

Techno Park – Campinas – SP - Brazil
Email:
Attn: Mr. Anderson Fernandes

 

 

 

 



Amyris Inc. 

5885 Hollis Street, Suite 100, Emeryville 

CA – USA 

Email: [•] 

Attn: Mr. John Mello 

 

 

To the Company: Copy thereof to be remitted to:

SMA Indústria Química S.A.
[Address] 

Email: [●]
Attn: [●]

 

 

 

6.2. Severability. If any term, provision, covenant or restriction of this
Termination Agreement is held to be illegal, invalid, void or unenforceable in
any aspect, such term, provision, covenant or restriction shall be negotiated in
bona fide by the Parties and amended only to the extent necessary to be
enforceable consistent with the Parties’ intent. The remainder of the terms,
provisions, covenants and restrictions of this Termination Agreement shall
remain in full force and effect.

 

6.3. Assignment; Binding Effect. This Termination Agreement is binding on,
inures to the benefit of, and is enforceable by each of the Parties and their
respective heirs, successors and assigns of all kinds. Neither this Termination
Agreement nor any of the rights and obligations hereunder may be assigned to
third parties unless expressly permitted under this Termination Agreement or
with the prior, written consent of the other Party. Any attempted assignment or
transfer without the prior written consent of the other Party shall be null and
without effect.

 

6.4 Costs, Expenses and Taxes. Except as otherwise provided for in this
Agreement, each Party shall bear its own fees and expenses (including fees,
filing, and registration fees, expenses of its attorneys, financial advisers,
auditors and other consultants) in connection with the negotiation, preparation,
execution and carrying into effect of this Termination Agreement.

 

6.5. Counterparts. This Agreement shall be executed in three (3) or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each signatory
hereto.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

[Intentionally left blank]


 



 

 

(Signature page of the Termination Agreement entered on [August 31, 2015] by and
between São Martinho S.A., Amyris Brasil Ltda., Amyris Inc and SMA Indústria
Química S.A.)

 

SÃO MARTINHO S.A.

 

/s/ ILLEGIBLE          /s/ ILLEGIBLE

 

AMYRIS DO BRASIL LTDA.

 

/s/ Erica Baumgartner              /s/ Giani Ming Valent

 

AMYRIS INC.

 

/s/ John Melo

 

SMA INDÚSTRIA QUÍMICA S.A.

 

/s/ ILLEGIBLE             /s/ ILLEGIBLE

 

Witness:

 

1. /s/ Mayara Muniz de Freitas   2. /s/ Marina Muniz Giacio   Name: Mayara Muniz
de Freitas     Name: Marina Muniz Giacio   ID       ID  

 

 

 

 

 